Citation Nr: 0609082	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  01-09 787	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to special monthly compensation benefits 
based on the need for regular aid and attendance of another 
person.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April to May 1979, from October to November 1979, and from 
October 1980 to September 1981.  She served on active duty 
from February 1991 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

This case was previously before the Board and was remanded to 
the RO in April 2004 for further development and 
consideration.  The veteran since has relocated to Florida, 
and the RO in St. Petersburg has assumed jurisdiction 
over her appeal.


FINDINGS OF FACT

1.  On April 19, 2004, prior to the promulgation of a 
decision in this appeal, the veteran informed the Board that 
she was withdrawing her claim for special monthly 
compensation benefits based on the need for regular 
aid and attendance of another person.

2.  The evidence is about evenly balanced - for and against 
the claim - as to whether the veteran's service-connected 
disabilities result in loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.




CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the veteran's 
appeal as to the issue of entitlement to special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2005).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria are met for a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to special monthly compensation benefits 
based on the need for regular aid and attendance of another 
person.

On April 19, 2004, the Board received a statement signed by 
the veteran wherein she indicated that she was withdrawing 
her appeal regarding the issue of entitlement to special 
monthly compensation benefits based on the need for regular 
aid and attendance of another person.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. § 
20.204 (2005).  The veteran's April 2004 statement has 
satisfied the requirements for withdrawal of her appeal.  

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of her appeal as to the issue of entitlement to 
special monthly compensation benefits based on the need for 
regular aid and attendance of another person, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat.  2096 (2000) [codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the January 2005 Supplemental Statement of the 
Case (SSOC) of the pertinent laws and regulations, of the 
need to submit additional evidence on her claim, and of the 
particular deficiencies in the evidence with respect to her 
claim.  

More significantly, letters were sent to the veteran in June 
2001 and April 2004, with copies to her representative, which 
were specifically intended to address the requirements of the 
VCAA.  The letters enumerated what the evidence must show in 
order to establish entitlement to the benefit sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the June 
2001 VCAA letter, the RO notified the veteran that: "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies. [   ] We will also assist you by providing 
a medical examination or getting a medical opinion if we 
decide it's necessary to make a decision on your claim."  
See the June 18, 2001 letter, page 3.  In the April 2004 VCAA 
letter, the RO informed the veteran that VA was responsible 
for getting "Relevant records held by any Federal Agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the April 6, 2004 letter, page 5.  The RO also informed 
the veteran that VA will make reasonable efforts to get 
"Relevant records not held by any Federal Agency.  This may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, both letters advised the veteran to give the RO 
enough information about relevant records so the RO could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the April 2004 letter 
informed the veteran:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  See the April 6, 2004 letter, page 2. 
(emphasis in original).

The Board therefore finds that the June 2001 and April 2004 
letters, and the January 2005 SSOC properly notified the 
veteran and her representative of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on her behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of her claim by 
rating decision in September 2000.  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004) (Pelegrini I).  The Board 
notes, however, that this was both a practical and legal 
impossibility because the VCAA was not enacted until November 
2000, so it did not even exist when the RO initially 
adjudicated the claims.  And in Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II), withdrawing its 
decision in Pelegrini I, the Court clarified that in these 
type situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
that initial decision was not made.  Rather, VA need only 
ensure the veteran receives or since has received VA content-
complying notice such that she is not prejudiced.  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), indicating 
that timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent her an SSOC in January 2005, 
following the VCAA notice compliance action.  She was 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to the VA notice.  Her 
representative submitted written correspondence (Appellant's 
Brief) in December 2005.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The evidence of record includes VA treatment records and 
reports of VA examinations.  

The Board finds that the April 2004 remand instructions 
regarding this claim have been complied with, and neither the 
veteran nor her representative has contended otherwise.  Cf. 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.). 

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
The veteran and her representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent laws and regulations

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total 
service-connected disability due to:  1) the loss, or loss of 
use, of both lower extremities such as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 2) blindness in both eyes, having only light perception, 
plus the loss of use of one lower extremity; or 3) the loss, 
or loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 
C.F.R. § 3.809(b) (2005).  The term "preclude locomotion" is 
defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2005).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he/she has compensation 
based on permanent and total service-connected disability 
that is due to one of the following:  (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b)(1); 38 C.F.R. 
§ 3.809a.



Analysis

In the present case, the veteran is service connected for the 
following disabilities:  arteriosclerotic heart disease, 
status post myocardial infarction with placement of 
implantable cardioverter defibrillator (100%); dysthymic 
disorder (50%); status post total abdominal hysterectomy with 
bilateral salpingo oophorectomy (50%); degenerative joint 
disease (DJD) of the right knee, status post total knee 
replacement (30%); fibromyalgia (20%); degenerative arthritis 
of the cervical spine (20%); DJD of the lumbosacral spine 
(20%); DJD of the first metacarpal joint, status post 
arthroplasty and arthrodesis of the right thumb (20%); left 
shoulder impingement syndrome with left trapezius muscle 
involvement (10%); DJD of the left knee (10%); pneumothorax 
with painful scar (10%); osteopenia of the left hip (10%); 
osteopenia of the right hip (10%); and DJD of the first 
carpometacarpal joint, status post arthroplasty of the left 
thumb (10%).  She also receives special monthly compensation 
on account of anatomical loss of a creative organ under 38 
U.S.C.A. § 1114(k); special monthly compensation on account 
of a 100 percent evaluation for arteriosclerotic heart 
disease and independently ratable combined conditions at 60 
percent or more under 38 U.S.C.A. § 1114(s); and special 
monthly compensation on account of being housebound due to 
service-connected disabilities under 38 U.S.C.A. § 1114(s).

The veteran's service-connected disabilities do not include 
loss of use of an upper extremity or blindness in both eyes, 
nor does she claim otherwise.  See Appellant's Brief, dated 
December 13, 2005, page 3.  This being the case, the only 
situation under which she might qualify for entitlement to 
assistance in acquiring specially adapted housing would be if 
it were shown that her lower extremity disabilities result in 
loss of use of one or both of these extremities, so as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  See 38 C.F.R. § 3.809.



In a January 2002 Aid and Attendance Questionnaire, a VA 
physician indicated the veteran was able to walk 75 feet 
unassisted; however, in an August 2002 VA progress note the 
veteran's treating orthopedic surgeon concluded she was 
"permanently disabled as a result of service-connected 
injuries involving the loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, cane, or wheelchair."  

A November 2004 VA aid and attendance examiner observed the 
veteran was able to take a few steps, but was unable to walk 
across the room and was wheelchair bound.  A December 2004 
joints and hand examination found the veteran required the 
use of a cane and rarely a walker or wheelchair; but 
following objective physical examination, the evaluating 
physician stated the veteran's knees appeared to be 
functioning quite well after the last total knee arthroplasty 
on the right knee.  Her right knee had moderately reduced 
range of motion while range of motion in her left knee was 
normal.  A December 2004 spine examination determined the 
veteran required no canes, crutches, walkers, or braces.  She 
also did not require a wheelchair.  The examiner stated there 
was absolutely nothing in the record that would indicate the 
veteran had suffered the loss of both lower extremities or 
loss of use of her feet.  

On VA examination in May 2005, the veteran stated that her 
service-connected bilateral knee disabilities affected her 
ability to walk any distances and that she used a brace as 
well as a walker.  A July 2005 VA orthopedic surgery consult 
note indicated she had presented to the clinic in a 
wheelchair, with a wooden cane.  The diagnosis was 
arthralgia, right knee.  She was asked to wear a cage knee 
brace whenever she left the house, and advised that she would 
be provided a rolling walker with seat and hand controls.  

An August 2005 VA examination noted the veteran utilized a 
walker.  It was further noted that she had returned a 
motorized wheelchair because she was unable to transport it 
in and out of the house appropriately.  Physical examination 
found her to be ambulatory with a walker.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise (i.e., about evenly 
balanced, for and against), with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; 4.3.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

After reviewing the record on appeal, the Board finds that 
the evidence is at least in relative equipoise as to whether 
the veteran's service-connected disabilities result in loss 
of use of both lower extremities, so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  That is to say, there is competent medical 
evidence both for and against her claim - some doctors 
concluding that she meets this requirement and others 
determining that she does not.  And, as mentioned, in these 
situations she is given the benefit of the doubt.  
Accordingly, she has established her entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  


ORDER

The appeal as to the issue of entitlement to special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person is dismissed.

Subject to the criteria governing awards of monetary 
benefits, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing is granted.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


